Citation Nr: 1621384	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher rating for pseudofolliculitis barbae, currently evaluated as noncompensable prior to May 6, 2015 and as 10 percent disabling from that date.

2.  Entitlement to a higher rating for bronchitis, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher rating for residuals of a left knee injury, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a left hip disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for left hip and headache disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 6, 2015, at least 5 percent of the Veteran's entire body, or at least 5 percent of exposed areas, was not affected by the Veteran's pseudofolliculitis barbae, and intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was not required.  

2.  From May 6, 2015, 20 or more percent of the Veteran's entire body or 20 or more percent of exposed areas are not affected by pseudofolliculitis barbae, and; systemic therapy such as corticosteroids or other immunosuppressive drugs are not required for a total duration of six weeks or more during the past 12-month period.  

3.  The Veteran's FEV-1 or FEV-1/FVC is not 56 to 70 percent of predicted, or less; and his DLCO (SB) is not 56-65 percent of predicted, or less.  

4.  The Veteran's left leg flexion is to at least 125 degrees, his left leg extension is to at least 0 degrees, and he has no left knee instability.  

5.  Pes planus was noted on service entrance examination and did not undergo an increase in severity in service.  

6.  The Veteran's left foot hallux abducto valgus and plantar fibroma were not manifest in service and are unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for pseudofolliculitis barbae prior to May 6, 2015 or in excess of 10 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2015).

2.  The criteria for a disability rating in excess of 10 percent for bronchitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.96, Diagnostic Code 6600 (2015).

3.  The criteria for a disability rating in excess of 10 percent for residuals of a left knee injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5299-5260 (2015).

4.  The criteria for service connection for a left foot disorder are not met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in August 2006, and the claims were later adjudicated or readjudicated.  Mayfield, 444 F.3d at 1333.  For the higher rating claims that have been granted service connection and which are being decided, there can be no prejudice to the Veteran for any notice deficiency, as the claims were granted by the RO and the ratings to be assigned are downstream issues.  Dingess.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in May 2007 and May 2015; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate for the service-connected disabilities at issue as they provide all information necessary to rate those disabilities.  The representative asked for another VA examination for the left knee disability in March 2016, noting that when a Veteran claims that a disability is worse than when it was originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  However, the Veteran has not alleged in this case that his left knee disability has become worse since the May 2015 VA examination, which was very recent, and so a new VA examination is not necessary.  A VA examination is not necessary for the foot disorder service connection claim, as the evidence does not establish that the Veteran suffered a relevant in-service injury or disease.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pseudofolliculitis barbae

The Veteran appeals for a higher rating for his service-connected pseudofolliculitis barbae, which is rated as noncompensable from the July 12, 2006 date of claim to May 6, 2015, and as 10 percent disabling from May 6, 2015, under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.   Diagnostic Code 7813 is in part for tinea barbae, a closely analogous disorder.  It indicates to rate it as disfigurement of the head, face, or neck, or based on scars or dermatitis, depending on the predominant disability.  No disfigurement of the head, face, or neck, and no scars, are shown during the entirety of the claim.  Under Diagnostic Code 7806, which has not changed during the course of the claim, and under which the Veteran's pseudofolliculitis barbae is best rated, as the predominant disability is like dermatitis, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; when no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs are required for total duration of six weeks or more, but not constantly, during the past 12-month period.  

The Board finds that the preponderance of the evidence indicates that prior to May 6, 2015, no more than a noncompensable rating is warranted for the Veteran's service-connected pseudofolliculitis barbae.  The May 2007 VA examination showed that the Veteran was receiving no prescribed therapy for his pseudofolliculitis barbae, that it was then asymptomatic, and that it affected 0 percent of his entire body.  This warrants no more than a noncompensable rating.  The evidence does not show that the Veteran had at least 5 percent of his entire body or exposed areas affected, or that systemic therapy was required.  At least one of these would have been required for a compensable rating.  Treatment records have been reviewed, and this situation is not shown to have changed prior to May 6, 2015.  

The Board also finds that the preponderance of the evidence indicates that from May 6, 2015, no more than a 10 percent rating is warranted for the Veteran's service-connected pseudofolliculitis barbae.  The May 6, 2015 VA examination shows that the Veteran was receiving no oral or topical medications in the past 12 months for his pseudofolliculitis barbae, and that it affected less than 5 percent of his entire body and 5 to less than 20 percent of exposed area.  This warrants no more than a 10 percent rating.  The Veteran does not have 20 or more percent of his entire body or exposed areas affected, and systemic therapy is not required.  At least one of these is  required for a 30 percent rating.  Treatment records have been reviewed, and they do not support a rating higher than 10 percent for the Veteran's pseudofolliculitis barbae at any time since May 6, 2015.  

The representative argued in March 2016 that the Veteran's pseudofolliculitis barbae has affected an exposed area of at least 5 percent since the inception of the claim, but there is no support for this in the extensive record, and the May 2007 VA examination is to the contrary.  

Bronchitis

The Veteran appeals for a higher rating for his service-connected bronchitis, which is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 6600 from the July 12, 2006 date of claim.  

Diagnostic Code 6600 is for bronchitis.  Under it, a 10 percent rating is warranted when the FEV-1 or FEV-1/FVC is 71 to 80 percent of predicted, or; if the DLCO (SB) is 66-80 percent of predicted.  A 30 percent rating is warranted when the FEV-1 or FEV-1/FVC is 56 to 70 percent of predicted, or; if the DLCO (SB) is 56-65 percent of predicted.  

On VA examination in May 2007, the Veteran's FEV-1 was 89 percent of predicted, his FEV-1/FVC was 79.5 percent of predicted, and his DLCO (SB) was 77 percent of predicted.  

On VA examination in February 2015, the Veteran's FEV-1 was 90 percent of predicted, his FEV-1/FVC was 95 percent of predicted, and his DLCO (SB) was 80 percent of predicted.  

Neither of these pulmonary function test results warrants more than a 10 percent rating for the Veteran's service-connected bronchitis , as they do not show an FEV-1 or FEV-1/FVC of 56 to 70 percent of predicted or less, or; a DLCO (SB) of 56-65 percent of predicted or less to warrant a higher rating.  The extensive treatment records have been reviewed, and they do not show a higher degree of impairment.  Accordingly, the Board finds that a rating greater than 10 percent is not warranted for any part of the rating period.

Left knee

The RO has rated the Veteran's left knee as 10 percent disabling under Diagnostic Code 5299-5260 since the July 12, 2006 claim date.  Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability. It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion in degrees.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 

On VA examination in May 2007, the Veteran complained of some left knee pain, aching, soreness, and tenderness.  On examination, the Veteran's left knee motion was from 0 to 125 degrees of flexion, with pain throughout the range of motion.  Repetitive use caused increasing symptomatology, but there was no change in range of motion on evaluation.  The left knee was stable to medial and lateral testing, and to anterior and posterior testing.  

On VA examination in May 2015, the Veteran reported constant knee pain that increases with prolonged walking or bending at the knees, and with lifting.  On evaluation, which was during a flare-up, left knee range of motion was from 0 to 125 degrees.  There was pain on flexion and extension, and with weightbearing, but it did not result in any functional loss.  The Veteran was able to perform repetitive use testing with at least 3 repetitions, with no additional functional loss.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran's left knee forward flexion and extension muscle strength was 5/5, with no reduction in muscle strength, and there was no atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability, and the left knee joint was stable on anterior, posterior, medial, and lateral stability testing.  The Veteran did not have a meniscus condition.  

Based on a review of the evidence, the Board finds that the criteria for a rating greater than 10 percent for the left knee are not met for any part of the rating period.  None of the results of range of motion testing suggest limitation of left leg flexion to anywhere near 30 degrees, even when additional functional loss due to DeLuca factors is considered.  To the contrary, the Veteran's knee flexion has been to 125 degrees, including during a flare-up in 2015.  There is also no evidence to warrant a compensable rating under limitation of extension criteria.  To the contrary, his left knee extension has been to 0 degrees on 2 VA examinations. 

Recurrent subluxation or lateral instability of the left knee is not shown either, moreover.  To the contrary, the ligaments of the Veteran's left knee are stable according to the evidence.  Slight or more recurrent subluxation or lateral instability to warrant a separate 10 percent rating under Diagnostic Code 5257 is not present.  

Treatment records have been reviewed, and they do not show increased entitlement.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his disabilities.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorders at issue according to the appropriate diagnostic codes.  Probative competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected pseudofolliculitis barbae, bronchitis, and residuals of left knee injury.  The symptoms and impairment caused by the service-connected pseudofolliculitis barbae are specifically contemplated by the schedular rating criteria.  These include, for pseudofolliculitis barbae, impairment caused by disfigurement, having to use medication, and the area of skin affected.  For bronchitis, these include pulmonary impairment.  For left knee injury residuals, these include impairment of function due to limitation of motion, instability, and the factors mentioned in 38 C.F.R. §§ 4.40, 4.45.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the combined effect or collective impact of the service-connected disabilities at issue have not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the collective impact or combined effect of the disabilities at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised with respect to any of the higher rating claims.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  An April 2008 VA medical record reports that he last worked in 2004 at a warehouse for a beer company and that he stopped due to back, knee, and hip pain.  

Here, the May 2015 VA examination show that the Veteran's pseudofolliculitis barbae has no impact on his ability to work.  Therefore, the issue of entitlement to TDIU has not been raised in the context of the higher rating claim for pseudofolliculitis barbae.  

The issue of entitlement to TDIU in the context of bronchitis is not raised, as there is no evidence that he is totally unemployable due solely to bronchitis.  The May 2015 VA examiner indicated that bronchitis would impact his ability to work only to the extent that it would prevent him from doing strenuous physical work.  Given that the majority of the Veteran's work has been as a driver, a nonstrenuous physical job, and as the record indicates that he left that work due to disabilities other than bronchitis, the Board does not find that the TDIU issue is raised in the context of that claim.

The May 2015 knee examination shows that he has experience on an assembly line, as a delivery driver, sweeping floors, driving a beverage truck, driving a tow motor in a warehouse, and driving a beer delivery truck, and that the Veteran's left knee condition would prevent him from doing work that involves excessive walking, standing, or climbing in and out of a truck.  Based on all of the information of record, the Board finds that there is no evidence of unemployability due solely to the service-connected left knee as the medical opinions indicate that he is still able to perform sedentary work, including driving without climbing in and out of a truck.  Therefore, further consideration of TDIU is not warranted.

Service connection for a left foot disorder

The Veteran has applied for service connection for a left foot disorder.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.
 
On service entrance examination in April 1976, 1st degree pes planus of the Veteran's feet was noted.  No complaints, positive clinical findings, or diagnoses are shown for the feet in service, and on service report of medical history in February 1977, the Veteran denied having or having had foot trouble.  In February 1977, the Veteran claimed service connection for other disorders without claiming service connection for foot trouble.  In February 2005, the Veteran complained of right foot pain between the 2nd and 3rd toes after stepping on a sewing needle at home, and the assessment was foot pain status post puncture wound.  In September 2006, the Veteran complained of left foot pain, and it was noted that he had a bunion at his left great toe.  On evaluation by podiatry in November 2006, he reported a sharp painful bunion of his left big toe joint, stating that it had been present for the past 20 years, but that it had really started getting worse in the past 2 years.  He had no other foot complaints.  The assessment after evaluation was left hallux abducto valgus.  In April 2015, the Veteran was seen by VA for a nodule on the bottom of his foot.  He had had it for about 2 years.  He was found to have a plantar foot fibroma which was removed by VA in May 2015.  

Based on the evidence, the Board concludes that service connection is not warranted for a left foot disorder.  First, the Veteran's pes planus was noted on service entrance examination, and no positive history, complaints, clinical findings are shown in service.  On service report of medical history in February 1977, the Veteran denied having or having had foot trouble.  Thus, there is no indication that it underwent an increase in severity in service.  Next, left foot hallux abducto valgus and a plantar fibroma are currently shown.  However, there is no indication of relevant in-service disease or injury, and no nexus is shown between these and any incident of service.  They appear to be unrelated to service.  [The right foot puncture wound was caused when he stepped on a sewing needle post-service and relates to his other foot.]  The left foot hallux abducto valgus and plantar fibroma were first manifest many years after service, with the Veteran indicating in November 2006 that he had a painful bunion only since 20 years beforehand (still many years after service separation in 1977), and no probative evidence indicating that either the hallux abducto valgus or the plantar fibroma is related to service.  In light of the above, service connection cannot be granted for a left foot disorder.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

A compensable rating for pseudofolliculitis barbae prior to May 6, 2015 and a rating in excess of 10 percent for it from that date is denied.

A rating in excess of 10 percent for bronchitis is denied.

A rating in excess of 10 percent for residuals of left knee injury is denied.

Service connection for a left foot disorder is denied.


REMAND

Pertinent direct service connection provisions are provided above.  Service connection may be granted, moreover, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Headaches

The Veteran has claimed service connection for headaches.  Headaches are currently shown, as evidenced for instance by September and December 2013 treatment records.  On appeal in March 2016, the Veteran's representative introduced the matter of secondary service connection for the Veteran's current headaches as secondary to his service-connected bronchitis, indicating that headaches are a medically recognized symptom of bronchitis.  The Board finds that in light of this and 38 C.F.R. § 3.159, remand for secondary service connection notice, a VA examination as indicated below, and readjudication of the claim, considering secondary service connection for headaches as secondary to his service-connected bronchitis is warranted.  

Left hip

The Veteran has claimed service connection for a left hip disorder.  A September 2006 VA medical record shows left hip pain complaints, with the Veteran stating that he had had it for many years, and that it seemed to be worse in the past 1.5 months.  He denied recent trauma and indicated that he had worked as a laborer for many years.  He had a full range of motion of his left hip, with reported pain.  The assessment was arthritis.  This was confirmed by X-ray on VA examination in May 2007.  

The VA examiner in May 2007 opined that the Veteran's left hip strain is not likely related to his service-connected left knee disorder.  However, and the examiner provided no rationale for that medical opinion; and it is not clear that that opinion addressed the matter of left hip arthritis.  Furthermore, the matter of service connection by way of aggravation by the service-connected left knee disability was not addressed.  In light of the above, the Board finds that remand for further VA examination action as indicated below is necessary, pursuant to 38 C.F.R. § 3.159, followed by readjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with secondary service connection notice concerning his claims for service connection for headaches and a left hip disorder.

2.  After the above is completed, schedule the Veteran for an appropriate VA examination or opinion to determine the nature and likely etiology of his current headaches disorder.   All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected bronchitis disability caused any currently diagnosed headache disorder?

(b) Is it at least as likely as not that the Veteran's service-connected bronchitis disability aggravated any currently diagnosed headache disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of headache disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an appropriate VA examination or medical opinion to determine the nature and likely etiology all current left hip disorders, including strain and arthritis.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected left knee disability caused any currently diagnosed left hip disorder, including strain and arthritis?

(b) Is it at least as likely as not that the Veteran's service-connected left knee disability aggravated any currently diagnosed left hip disorder, including strain and arthritis?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left hip disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for each opinion.  Each opinion should be rendered separately to ensure that each is provided clearly and in full.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's pending claims, including on a secondary service connection basis, in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


